Chambers, J.
¶24 (concurring) — I was fully content to sign the majority, but the dissent has driven me over the great abyss and caused me to pick up pen and paper. I have no doubt that Officer Jeff Starks is a fine and principled officer of the law.
¶25 But Officer Starks testified that he does not drive motorcycles and does not have a motorcycle endorsement. It is very clear to me from his testimony that he is not intimately versed in the safe operation of motorcycles. I say that as a person who has ridden motorcycles all of his adult life and who owns and operates several, some designed for highway use only, some designed for off-road use only, and some for both. The appropriate use of pegs (or running boards) is important for the safe operation of motorcycles designed for either.8 At the time Officer Starks observed Tyler King standing on the pegs for a few seconds, King was traveling the speed limit on 1-5.9 Opinion testimony, particularly that offered by law enforcement officers, can be very powerful and very prejudicial. Given the officer’s admitted lack of experience with motorcycles, he should not *337have given opinion testimony on the safe operation of motorcycles. See generally State v. Jacobsen, 78 Wn.2d 491, 496-97, 477 P.2d 1 (1970) (even police officers must be qualified to testify). However, we cannot fault either Officer Starks for answering or the trial judge for admitting the answer to a question to which there was no objection.
¶26 I concur fully with the majority opinion.

 Because the seats of motorcycles are usually aft or over the rear wheel, safe operation often requires the operator to stand on the pegs when going over bumps because the seat may bounce up.


 Officer Starks never testified that King was standing on the seat of his motorcycle.